                        Case 16-10389-AJC      Doc 766     Filed 12/07/18    Page 1 of 12




           ORDERED in the Southern District of Florida on December 6, 2018.




                                                              A. Jay Cristol, Judge
                                                              United States Bankruptcy Court
_____________________________________________________________________________




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA

          In re:                                                   Case No. 16-10389-BKC-AJC

          LIZA HAZAN a/k/a ELIZABETH HAZAN,                        Chapter 11

                      Debtor.
          __________________________________________/

           ORDER GRANTING MOTION TO REOPEN CASE TO APPROVE FINAL REPORT,
                   AND ENTER DISCHARGE TO REORGANIZED DEBTOR

                   THIS MATTER came before the Court for hearing on August 9, 2018 at 10:30 a.m. upon

          the Reorganized Debtor, Liza Hazan a/k/a Elizabeth Hazan (“Reorganized Debtor”)’s Corrected

          Motion to Reopen this Chapter 11 case to grant the Reorganized Debtor’s Discharge and enter a

          Final Decree and to re-close the case [ECF No. 713] (the “Motion”), and again on October 24,

          2018 at 2:00 p.m. upon the Court’s Order Setting Further Hearing to Consider Issuance of

          Discharge and Dismissal of Pending Non-Core Personal Injury Tort Claims for October 24, 2018

          [ECF 745]. The Court has further considered the following:
               Case 16-10389-AJC         Doc 766       Filed 12/07/18     Page 2 of 12



                                                                      CASE NO. 16-10389-BKC-AJC

           •    The Final Report [ECF No. 703] (“Final Report”);

           •    The Notice of Deadline to Object to Debtor’s 1 Statement Re: 11 U.S.C. § 522(q)(1)

                Applicability, et al. [ECF No. 704];

           •    NLG, LLC’s Opposition to Debtor Motion to Reopen Case and Motion for

                Discharge (ECF No. 733);

           •    NLG, LLC’s Objection to Debtor Statement and Discharge [ECF No. 729], which

                the Court notes was withdrawn on the record by counsel for NLG during the August

                9, 2018 hearing;

           •    NLG, LLC’s ore tenus Objection to Debtor’s Discharge during the October 24,

                2018 hearing;

           •    Creditor Valencia Estates Homeowners’ Association, Inc.’s Limited Objection to

                Debtor’s Corrected Motion for Discharge [D.E. 713] [ECF No. 728], which was

                resolved by Agreed Order [ECF No. 734];

           •    Real Time Resolutions, Inc.’s Objection to Debtor’s Motion to Reopen, Final

                Report and Motion for Discharge, and Motion for Entry of Final Decree and to

                Reclose [ECF No. 731], which was withdrawn prior to the hearing [ECF No. 732];

                and

           •    NLG, LLC’s motion to reopen Chapter 11 case [ECF No. 757], and amended and

                expedited motion to reopen case [ECF No. 763].




1
  For purposes of this Order, the term “Debtor” shall also mean the “Reorganized Debtor” pursuant to
this Court’s Order Confirming Plan of Reorganization [ECF No. 691] (the “Confirmation Order”).
              Case 16-10389-AJC          Doc 766     Filed 12/07/18      Page 3 of 12



                                                                     CASE NO. 16-10389-BKC-AJC

       Having considered the record, including NLG’s Objection and Opposition, 2 and finding

that due and adequate notice has been given and no additional notice is required, the Court grants

the Motion in part and herein enters the discharge of the Reorganized Debtor, and approves the

Final Report. The Motion and Final Report demonstrate the Reorganized Debtor is entitled to to

a discharge pursuant to 11 U.S.C. § 1141(d)(5). However, a Final Decree will not yet be issued

and the case shall not be re-closed at this time.

       I.      11 U.S.C. § 1141(d)(5)(B) – authorizes issuance of discharge to
               individual debtor who has not completed all plan payments

       The Bankruptcy Code provides that an individual debtor’s discharge shall not be entered

by the Court until completion of all payments under the confirmed plan. 11 U.S.C. §1141(d)(5)(A).

An exception exists, however, pursuant to 11 U.S.C. § 1141(d)(5)(B), if, inter alia, an individual

debtor has made all plan payments to unsecured creditors. Section 1141(d)(5)(B) provides:

               (B) at any time after the confirmation of the plan, and after notice
               and a hearing, the court may grant a discharge to the debtor who has
               not completed payments under the plan if –

                       (i) the value, as of the effective date of the plan, of property
               actually distributed under the plan on account of each allowed
               unsecured claim is not less than the amount that would have been
               paid on such claim if the estate of the debtor had been liquidated
               under chapter 7 on such date;
                       (ii) modification of the plan under section 1127 is not
               practicable; and
                       (iii) subparagraph (C) permits the court to grant a discharge.




2
  Although this Court previously determined that NLG is not a creditor and has no claim against the
Reorganized Debtor [see, Final Judgment on Counts I, II and III of Plaintiffs’ Third Amended Complaint
Determining Validity, Priority and Extent of Liens and Setting Trial on Counts IV Through IX, Adv. No.
16-1439-BKC-AJC-A, ECF No. 238], the Court has reviewed the Objection and Opposition and overrules
same.
               Case 16-10389-AJC           Doc 766      Filed 12/07/18       Page 4 of 12



                                                                        CASE NO. 16-10389-BKC-AJC

Subsection (C) of that same statue further states:

                (C) the court may grant a discharge if, after notice and a hearing held
                not more than 10 days before the date of the entry of the order
                granting the discharge, the court finds that there is no reasonable
                cause to believe that –
                        (i) section 522(q)(1) may be applicable to the debtor; and
                        (ii) there is pending any proceeding in which the debtor may
                be found guilty of a felony of the kind described in section
                522(q)(1)(A) or liable for a debt of the kind described in section
                522(q)(1)(B);
                        and if the requirements of subparagraph (A) or (B) are met.

11 U.S.C. § 1141(d)(5)(C).

        Section 1141(d)(5) allows an individual debtor to seek a discharge after confirmation but

before plan payments are completed as long as the debtor satisfies the requirements of 11 U.S.C.

§ 1141(d)(5)(B). See, 11 U.S.C. § 1141(d)(5); see also, In re Necaise, 443 B.R. 483 (Bankr. S.D.

Miss. 2010) (“after the effective date of the Bankruptcy Abuse Prevention and Consumer

Protection Act of 2005, Pub. L. No. 109-8, 119 Stat. 23 (2005), completion of plan payments

(rather than plan confirmation) discharges an individual debtor. In the alternative, an individual

debtor may seek a discharge before completion of his plan payments, an early discharge, under

either 11 U.S.C. § 1141(d)(5)(A) or (B).”).

        The Court finds that the Reorganized Debtor has complied with the provisions of 11 U.S.C.

§ 1141(b)(5)(B) so as to be entitled to an early discharge. 3 Exhibit “A” attached to both the Motion


3
  The Court notes that during the hearing, counsel for the United States Trustee concurred with the Debtor’s
position regarding her entitlement to entry of discharge upon payment to unsecured creditors:

                MS. ARMENGOL:

                … I can speak as to the procedural propriety of the Court awarding a
                discharge now. I concur with Mr. Pugatch -- and for the record, the code
                section is 1141(d)(5)(A) and (B) -- that if unsecured claims are paid, the
              Case 16-10389-AJC          Doc 766      Filed 12/07/18      Page 5 of 12



                                                                      CASE NO. 16-10389-BKC-AJC

and Final Report demonstrates that the general unsecured creditors, whose claims were to be paid

in the Plan, have been paid in full. As a result, the value of property [payments] distributed under

the Fourth Amended [Chapter 11] Plan of Reorganization [ECF No. 563] (the “Fourth Amended

Plan”) on account of each unsecured claim is not less than the amount that would have been paid

on such claim if the bankruptcy estate would have been liquidated under chapter 7. Therefore, the

Reorganized Debtor has complied with 11 U.S.C. § 1141(b)(5)(B)(i). The Court takes judicial

notice of Debtor’s Monthly Operating Report (Individual) Corrected for the Period May 1, 2018

to May 31, 2018 [ECF No. 727] and Debtor’s Monthly Operating Report (Individual) for the

Period June 1, 2018 to June 30, 2018 [ECF No. 725] evidencing the total disbursements made

pursuant to the Fourth Amended Plan and Confirmation Order. Moreover, the Court finds 11

U.S.C. § 1141(b)(5)(B)(ii) is not applicable as modification of the Fourth Amended Plan is not

practicable under 11 U.S.C. § 1127.

       II.     The Fourth Amended Plan, the Confirmation Order and this Court’s
               prior Orders provide additional bases to grant relief

       The Fourth Amended Plan, together with the Confirmation Order and this Court’s prior

rulings provide additional authority for issuance of a discharge to the Reorganized Debtor prior to

completion of payments under the Plan. The foregoing documents indicate that the Reorganized


               individual debtor can receive a discharge.
               Looking at the plan, Your Honor, the only other claims were secured. So
               even if she gets a discharge – Ms. Hazan gets a discharge and doesn’t pay
               pursuant to the plan, they still have that security and that lien. And a
               priority claim with the IRS – and I’m not sure where that stands, but Your
               Honor, I believe that under 1141(d)(5)(B), Your Honor has the authority
               to grant the discharge at this time.

Transcript, August 9, 2018 Hearings [17:15-25, 18:1-4].
                 Case 16-10389-AJC         Doc 766     Filed 12/07/18      Page 6 of 12



                                                                       CASE NO. 16-10389-BKC-AJC

Debtor intended to seek the issuance of a discharge upon payments in full to unsecured creditors.

For instance, Article VIII of the Fourth Amended Plan, as confirmed by the Court, provides, in

pertinent part:

                  (e) Upon the satisfaction of all payments required under the Plan to
                  unsecured creditors, the Debtor may file a motion to reopen this
                  bankruptcy proceeding, pursuant to 11 U.S.C. § 350(b). Any Clerk
                  of Court fees associated with filing of the motion to reopen shall be
                  waived. The motion to reopen shall be verified and served upon all
                  creditors and parties in interest and shall demonstrate that the Debtor
                  has made all of the payments contemplated under the Plan to
                  unsecured creditors.


See, Fourth Amended Plan, Article VIII [ECF No. 563], page 30 of 31. [Emphasis added]. The

Court finds that the Reorganized Debtor complied with Article VIII(e) of the Fourth Amended

Plan by filing the Motion which attached as Exhibit “A” a list of payments demonstrating that the

Reorganized Debtor made all plan payments to Class 12 unsecured creditors.

       In addition, Article VIII of the Fourth Amended Plan, as confirmed by the Court, states, in

relevant part:

                  (f) Upon the re-opening of this bankruptcy proceeding, the Debtor
                  shall promptly file a Final Report of Estate and Motion for Final
                  Decree Closing Case on the Court-approved local form, which shall
                  certify that all payments required under the Plan to unsecured
                  creditors have been made. The Court may then grant the Debtor a
                  discharge, pursuant to 11 U.S.C. § 1141(d)(5).


See, Fourth Amended Plan, Article VIII [ECF No. 563], page 31 of 31. [Emphasis added]. The

Court finds that the Reorganized Debtor complied with Article VIII(f) of the Fourth Amended

Plan by filing the Final Report which attached as Exhibit “A” a list of payments demonstrating

that the Reorganized Debtor made all plan payments to Class 12 unsecured creditors.
             Case 16-10389-AJC         Doc 766      Filed 12/07/18      Page 7 of 12



                                                                   CASE NO. 16-10389-BKC-AJC

       On or about June 12, 2018, this Court entered its Confirmation Order which confirmed the

Fourth Amended Plan and contemplated the issuance of a discharge to the Reorganized Debtor

upon the completion of plan payments to unsecured creditors under the Plan. Specifically,

paragraph 18(e) of the Confirmation Order states:

              (e) Upon the satisfaction of all payments required under the Plan to
              Unsecured Creditors, the Debtor may file a motion to reopen this
              bankruptcy proceeding, pursuant to 11 U.S.C. § 350(b). Any Clerk
              of Court fees associated with filing of the motion to reopen shall be
              waived. The motion to reopen shall be verified and served upon all
              creditors and parties in interest and shall demonstrate that the Debtor
              has made all payments contemplated under the Plan to Unsecured
              Creditors.


See, Confirmation Order [ECF No. 691], page 7 of 8. [Emphasis added]. The Court finds that the

Reorganized Debtor complied with paragraph 18(e) of the Confirmation Order, by filing the

Motion which attached as Exhibit “A” a list of payments demonstrating that the Reorganized

Debtor made all plan payments to Class 12 unsecured creditors.

       In addition, paragraph 18(f) of the Confirmation Order states:

              (f) Upon the re-opening of this bankruptcy proceeding, the Debtor
              shall promptly file a Final Report of Estate and Motion for Final
              Decree Closing Case on the Court-approved local form, which shall
              certify that all payments required under the Plan to Unsecured
              Creditors have been made. The Court may then grant the Debtor a
              discharge, pursuant to 11 U.S.C. § 1141(d)(5).


See, Confirmation Order [ECF No. 691], page 7 of 8. [Emphasis added]. The Court finds that the

Reorganized Debtor complied with paragraph 18(f) of the Confirmation Order by filing the Final

Report which attached as Exhibit “A” a list of payments demonstrating that the Reorganized

Debtor made all plan payments to Class 12 unsecured creditors.
              Case 16-10389-AJC         Doc 766     Filed 12/07/18     Page 8 of 12



                                                                   CASE NO. 16-10389-BKC-AJC

       On or about June 13, 2018, this Court entered its Agreed Order Granting Reorganized

Debtor’s Ore Tenus Motion to Administratively Close Individual Chapter 11 Case After

Confirmation [ECF No. 692] (the “Agreed Order”). The Agreed Order provides, inter alia:

               Upon the re-opening of this bankruptcy case, the Reorganized
               Debtor shall promptly file a Final Report and Motion for Final
               Decree Closing Case on the Court-approved local form in effect at
               that time, which shall certify, that all payments required under the
               Plan to the unsecured creditors have been made. The Court may
               then grant the Reorganized Debtor a discharge, pursuant to 11
               U.S.C. § 1141(d)(5) if all other conditions are satisfied.


See, Agreed Order [ECF No. 692], page 2 of 3. [Emphasis added]. The Court finds that the

Reorganized Debtor complied with the Agreed Order by filing the Motion and Final Report, with

Exhibit “A” attached to both pleadings, indicating all payments were made by the Debtor to Class

12 unsecured creditors.

       III.    NLG’s Objection and Opposition

       NLG, LLC is the only entity objecting to the granting of a discharge in this case. NLG,

whose claim the Court disallowed, asserted that a discharge should not be granted at this time

because the Debtor has not yet paid Creditor JMB Urban Development Partners, LTD in full. The

Court took the matter under advisement to consider the objection; and upon further consideration

and review of the record, the Court overrules the objection.

       NLG argues that the Court may not enter a discharge order until the Reorganized Debtor

pays JMB in full. The Court disagrees. JMB is not affected by the relief sought and has not objected

to the Debtor receiving a general discharge. Pursuant to the settlement of the adversary proceeding,

in Adv No. 16-1188-BKC-AJC-A [ECF No. 21], the Reorganized Debtor and JMB agreed that
             Case 16-10389-AJC         Doc 766     Filed 12/07/18     Page 9 of 12



                                                                  CASE NO. 16-10389-BKC-AJC

JMB has a non-dischargeable judgment of $275,000.00. Thus, after receiving its pro rata share of

distributions under the Plan, JMB may continue to pursue payment of its claim outside the Plan.

Likewise, the Reorganized Debtor and the Board of Managers of Spencer Condominium have

agreed that Debtor’s liability in the amount of $109,554.06 to the Board of Managers of Spencer

Condominium would be non-dischargeable. Therefore, this Creditor has also agreed to the granting

of Debtor’s discharge.

       Section 1141(5)(B) of the Bankruptcy Code provides for the granting of a discharge to a

debtor who has not completed payments, if modification of a plan is not practicable and creditors

have received value “not less than the amount that would have been paid on such claim if the estate

of the debtor had been liquidated under chapter 7.” In re Belcher, 410 B.R. 206, 215 (Bankr. W.D.

Va. 2009) (explaining that “§ 1141(d)(5)(B) provides for early discharge in a manner similar to

the ‘hardship discharge’ in chapter 13 cases under § 1328(b).”). In this case, all unsecured

creditors were to be paid in accordance with the Plan, and those payments have been made in full.

JMB and the Board of Managers of Spencer Condominium may pursue the remaining amounts of

their respective non-dischargeable debts outside the Plan. Because the entry of a discharge [of the

claims of the unsecured creditors who were paid in full under the Plan] will not affect JMB or the

Board of Managers of Spencer Condominium, the Court sees no reason to withhold the discharge

when the Debtor has otherwise established entitlement to same.

     The entry of a non-dischargeable judgment, and the outstanding debt thereunder, does not

prevent the early entry of an order of discharge, because a discharge in no way impacts the non-

dischargeable debts. Unsecured creditors holding nondischargeable claims are entitled to collect

the balance of their debts outside the plan. In Newman v. United States (In re Newman), 399 B.R.
             Case 16-10389-AJC         Doc 766     Filed 12/07/18    Page 10 of 12



                                                                  CASE NO. 16-10389-BKC-AJC

541, 548 (Bankr. M.D. Fla. 2008), the court held that a creditor holding a nondischargeable claim

is not prevented from pursuing post-confirmation collection efforts outside of bankruptcy,

regardless of whether such claim was provided for in the confirmed plan. A nondischargeable debt

may remain after a debtor has emerged from bankruptcy.

       Although the Court believed that, following the August 9, 2018 hearing, the Debtor had

demonstrated compliance with the requirements of 11 U.S.C. § 1141(d)(5), the Court set another

hearing for October 24, 2018 to address whether a discharge should be issued while the

Reorganized Debtor’s non-core tort claims remained pending in an adversary proceeding. [ECF

No. 745]. At the October 24, 2018 hearing, the Reorganized Debtor announced she was

withdrawing her non-core tort claims, thereby alleviating the Court’s concerns. Adv. No. 16-1439-

BKC-AJC-A [ECF No. 358].

       For the foregoing reasons, the Court finds that the Reorganized Debtor has complied with

11 U.S.C. § 1141(d)(5)(B) by demonstrating her completion of all plan payments to general

unsecured creditors under the Fourth Amended Plan and Confirmation Order and has otherwise

complied with the requirements to receive a discharge. However, the Court will refrain from

closing this case at this time as there remains pending the parties’ motions for sanctions and for

contempt, as well as several appeals. It is the policy of the Court to not close a case until all

appeals are finally resolved and over. Therefore, it is

       ORDERED AND ADJUDGED:

           1. The Motion [ECF No. 713] is GRANTED IN PART, and this bankruptcy case is

               RE-OPENED for the sole purpose of approving the Final Report and entering the

               Reorganized Debtor’s discharge consistent with the terms of this order.
 Case 16-10389-AJC          Doc 766      Filed 12/07/18    Page 11 of 12



                                                        CASE NO. 16-10389-BKC-AJC

2.   The Final Report is APPROVED.

3. NLG, LLC’s motion and amended motion to re-open Chapter 11 case [ECF Nos.

     757 and 763] are GRANTED IN PART with respect to reopening this case, and

     not closing the case until the final disposition of all pending motions and appeals

     herein, but NLG, LLC’s Opposition and Objection to the granting of the discharge

     are DENIED and OVERRULED.

4. The Reorganized Debtor is entitled to a discharge in accordance with the provisions

     of 11 U.S.C. § 1141(d)(5), and the Fourth Amended Plan and the Confirmation

     Order; thus, the Reorganized Debtor is DISCHARGED pursuant to the provisions

     of 11 U.S.C. § 1141(d) from any debt that arose before the date of such confirmation

     and any debt of any kind specified in Section 502(g), 502(h) or 502(i) of Title 11

     in accordance with the provisions of 11 U.S.C. § 1141(d).

5. The discharge issued to the Reorganized Debtor does not discharge or otherwise

     affect the JMB non-dischargeable judgment.

6. The discharge issued to the Reorganized Debtor does not discharge the Reorganized

     Debtor from her personal monetary liability in the amount of One Hundred Nine

     Thousand Five Hundred Fifty-Four and 06/100 Dollars ($109,554.06) to the Board

     of Managers of Spencer Condominium. The Reorganized Debtor has other non-

     monetary obligations under the Settlement Agreement with the Board of Managers

     of Spencer Condominium, as provided for in the treatment of Class 11 under the

     Fourth Amended Plan and the Confirmation Order, and such non-monetary

     obligations are not impacted by the discharge. The New York courts have exclusive
            Case 16-10389-AJC           Doc 766     Filed 12/07/18        Page 12 of 12



                                                                    CASE NO. 16-10389-BKC-AJC

                jurisdiction over the settlement between those parties.

           7. This case shall remain open pending the final disposition of all motions herein and

                the outstanding appeals, after which the Court will direct the Clerk of Court to enter

                a Final Decree closing this case.

                                             ###


Submitted by:

Geoffrey S Aaronson, Esq
Aaronson Schantz Beiley P.A.
Florida Bar No. 349623
One Biscayne Tower, 34th Floor
2 South Biscayne Boulevard
Miami, Florida 33131
Tel. 786.594.3000
Fax 305.424.9336
Email gaaronson@aspalaw.com
Attorney for Reorganized Debtor

Attorney Geoffrey Aaronson is directed to serve a copy of this Order on all interested parties and
to file a certificate of service with the Court.
